Title: From Alexander Hamilton to Abraham Hunt, 27 August 1794
From: Hamilton, Alexander
To: Hunt, Abraham



Treasury DepartmentAug 27. 1794
Sir

I have received your letter in answer to mine, concerning the supply of the Militia about to assemble in New Jersey. I should think what you mention for a ration at Trenton too high. It appears to me that ten Cents, for so considerable a supply in a short time, would be sufficient. If you are not willing to undertake at this rate, I will request you to conduct the business upon commission as heretofore proposed.
But it appears to me that a person having some general superintendence of the business of supplying the militia in the course of their march through the State may be necessary; for the contractors at Brunswick & Trenton are only to supply on the spot & some intermediate halts will be necessary for which an arrangement should be made. Besides I can never think of allowing the present contract price of the Ration at New Brunswick & if Mr Bray to whom I have written does not agree to a price which appears moderate I shall prefer purchases there also on Commission.
It is this kind of general direction which I wished you to undertake and for which a suitable compensation would be made according to the trouble it might occasion. In other words I want a person who will adjust with the Governor the course to be pursued and will undertake to see it executed. That the Treasury may have but one point to look to.
I request your answer by return of Post, as I expect the Post of tomorrow will convey an instruction for the assembling of the Militia.
With esteem, I am Sir   Your Obedient serv

Abraham Hunt EsquireTrenton

